0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed September 20, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed September 20, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 22, 26, 29-31, 34, 36, 37, 39, and 40 are amended. 
	Claims 21-40 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”).    

Regarding Claim 21 (Previously Presented), Perez teaches a head-mounted display system configured to project light to an eye of a user to display augmented reality image content (Abstract lines 1-3; par 0032), said user’s eye having a vision field having a central region (par 0032, e.g. user’s focal region) and a peripheral region disposed about said central region (par 0032, e.g. area outside of user’s focal region), said head-mounted display system comprising:
a frame configured to be supported on a head of the user (Fig 1 frame including temple 102 and bridge 104 of display device 2, par 0042 lines 1-3); 
a display disposed on the frame (Fig 1 frame including display device 2, par 0042 lines 1-3), said display configured to project light into said user's eye so as to present image content to said user's vision field (Figs 1 and 2, par 0032, mounted to or inside temple 102 is an image source including micro-display assembly 120 for projecting an augmented reality virtual image and lens 122 for directing images from micro-display 120 into light guide 112 which transmits the image light to the eye 140 of the user; paras 0043-0046), at least a portion of said display being transparent and disposed at a location in front of the user's eye when the user wears said head-mounted display system such that said transparent portion transmits light from a portion of the environment in front of the user to the user's eye to provide a view of said portion of the environment in front of the user (Fig 2, par 0047 lines 3-9, light guide optical element 112 also allows light from in front of the head mounted display device 2 to be transmitted through light guide optical element 112 to eye 140, as depicted by arrow 142, thereby allowing the user to have an actual direct view of the space in front of head mounted display device 2 in addition to receiving a virtual image from micro display 120); 
one or more user capture devices configured to capture a lighting condition of the environment (Figs 2,3 par 0042 at the front of head mounted display device 2 is room facing video camera 113 that can capture video and still images); 
one or more environmental sensors configured to sense surroundings of the user (Figs 2,3 par 0045 at least temperature sensor 138); 
processing electronics in communication with said display (par 0062 Display out 228 and display in 230 communicate with band interface 232 which is an interface to processing unit 4; Claim 18 a processor communicatively coupled to the micro display assembly) to control presentation of image content on said display (Figs 8, 13A, 13B, par 0110-0112, software executing in processing unit 4, determines the user's current focal region within the user's field of view; the system determines a portion of the environment or space the user is looking at; eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user and determine changes as the user moves; par 0003 the user's intent is determined by analyzing the user's eye movements, and intensity of the user's gaze on the objects in the user's environment [intent to interact is sensed based on increased focus on new objects]; at least par 0003 the visualized information is prioritized by determining the user's inferred or expressed intent to interact with one or more objects in the user's environment; an optimized image is generated based on the prioritized visual information; the optimized image visually enhances the appearance of objects that the user intends to interact with in the user's environment and/or diminishes the appearance of objects that the user does not intend to interact with in the user's environment),
wherein said head-mounted display system is configured to project light to a location of the user's eye (par 0147 the processing unit 4 sends instructions to display driver 220 of control circuitry 136 for display on micro display 120 of the augmented content. The lens system 122 then projects the optimized image received from the micro display 120 onto the reflecting surface 124 and towards the user's eyes or into the light guide optical element 112 for viewing by the user) so as to present image content to a portion of the user's vision field based at least in part on the lighting condition of the environment (par 0066 the system is configured to insert a virtual image into the field of view of a user so that the virtual image replaces the view of a real world object. Alternatively, the virtual image can be inserted without replacing the image of a real world object. In various embodiments, the virtual image will be adjusted to match the appropriate orientation, size and shape based on the object being replaced or the environment for which the image is being inserted into. In addition, the virtual image can be adjusted to include reflectivity and shadows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Didyk et al. (U.S. Patent Application 20130207951 Al, hereinafter “Didyk”).

Regarding Claim 22 (Currently Amended), Perez teaches the display system of Claim 21. However, Perez appears not to expressly teach wherein the lighting condition comprises a photopic lighting condition, and under the photopic lighting condition, the location of the user’s eye to which the light is projected is based on a density of cones in the user’s eye. 
Didyk teaches wherein under a photopic lighting condition (par 0070 test luminance range of below 1000 cd/m2), the projected light location is based on the projected light location's density of cones (par 0026 the subimage details are consistently projected to predictable locations of the fovea region, which features the highest density of cone photoreceptors in the retina). 
Perez and Didyk are analogous art as they each pertain to projected display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the projected light location at the eye location of the highest density of cones of Didyk to provide wherein the lighting condition comprises a photopic lighting condition, and under the photopic lighting condition, the location of the user’s eye to which the light is projected is based on a density of cones in the user’s eye. The motivation would have been in order to provide a method and device for enhancing the perception of digital images having fine spatial details (Didyk par 0009 par 0338).

Regarding Claim 23 (Previously Presented), Perez as modified teaches the display system of Claim 22, wherein the photopic lighting condition of the environment has a luminance from 10 cd/m2 to 108 cd/m2 (par 0070 Didyk discloses a test luminance range of below 1000 cd/m2).
Perez and Didyk are analogous art as they each pertain to projected display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the projected light location at the eye location of the highest density of cones of Didyk. The motivation would have been in order to provide a method and device for enhancing the perception of digital images having fine spatial details (Didyk par 0009 par 0338).

Regarding Claim 24 (Previously Presented), Perez teaches the display system of Claim 21. However, Perez appears not to expressly teach wherein under a photopic lighting condition, the portion of the user's vision field comprises the central region.
Didyk teaches wherein under a photopic lighting condition (par 0070 test luminance range of below 1000 cd/m2), the portion of the user's vision field comprises the central region (par 0026 the subimage details are consistently projected to predictable locations of the fovea region, which features the highest density of cone photoreceptors in the retina).
Perez and Didyk are analogous art as they each pertain to projected display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the projected light location at the eye location of the highest density of cones of Didyk. The motivation would have been in order to provide a method and device for enhancing the perception of digital images having fine spatial details (Didyk par 0009 par 0338).

Regarding Claim 25 (Previously Presented), Perez teaches the display system of Claim 21. However, Perez appears not to expressly teach wherein under a photopic lighting condition, the projected light location is in a range from 0 to 5 degrees off from the fovea.
Didyk teaches wherein under a photopic lighting condition (par 0070 test luminance range of below 1000 cd/m2), the projected light location is in a range from 0 to 5 degrees off from the fovea (par 0026 the subimage details are consistently projected to predictable locations of the fovea region [0 degrees off of the fovea region], which features the highest density of cone photoreceptors in the retina).
Perez and Didyk are analogous art as they each pertain to projected display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the projected light location at the eye location of the highest density of cones of Didyk. The motivation would have been in order to provide a method and device for enhancing the perception of digital images having fine spatial details (Didyk par 0009 par 0338).

Claims 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Poulsen (U.S. Patent 10241350 B1).

Regarding Claim 26 (Currently Amended), Perez teaches the display system of Claim 21. However, Perez appears not to expressly teach wherein the lighting condition comprises a scotopic lighting condition, and under the scotopic lighting condition, the location of the user’s eye to which the light is projected is based on a density of rods in the user’s eye. 
Poulsen teaches a head-mounted display (col 6 line 2) wherein under a scotopic lighting condition (Poulsen suggests use of the arrangement for low light conditions; col 4 lines 22-23 nighttime lighting conditions), the projected light location is based on the projected light location's density of rods (col 4 lines 31-35 the peripheral optical elements [in e.g. eyewear Fig 15 col 5 line 66] are arranged so as to direct light emanating from a central portion of the visual field onto … the peripheral retina portion of … the retina of a human eye; col 6 lines 31-36 Fig 5A the outermost circle 305a roughly corresponds to the outer boundary of the central sensor portion (e.g., a transition boundary determined by relative rod and cone densities); Fig 2 col 2 lines 5-23 the peripheral area has high rod density).
Perez and Poulsen are analogous art as they each pertain to head mounted display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the projected light location at the eye location of the highest density of rods of Poulsen to provide wherein the lighting condition comprises a scotopic lighting condition, and under the scotopic lighting condition, the location of the user’s eye to which the light is projected is based on a density of rods in the user’s eye. The motivation would have been in order to provide more sensitivity at relatively low levels of illumination (Poulsen col 2 lines 28-31) and enhanced sensory input provided by the peripheral retina portion of the eye, to at least partly compensate for effects of macular degeneration (Poulsen col 4 line18-23).

Regarding Claim 28 (Previously Presented), Perez teaches the display system of Claim 21. However, Perez appears not to expressly teach wherein under a scotopic lighting condition, the portion of the user's vision field comprises the peripheral region.
Poulsen teaches a head-mounted display (col 6 line 2) wherein under a scotopic lighting condition (Poulsen suggests use of the arrangement for low light conditions; col 4 lines 22-23 nighttime lighting conditions), the portion of the user's vision field comprises the peripheral region (col 4 lines 31-35 the peripheral optical elements [in e.g. eyewear Fig 15 col 5 line 66] are arranged so as to direct light emanating from a central portion of the visual field onto … the peripheral retina portion of … the retina of a human eye; col 6 lines 31-36 Fig 5A the outermost circle 305a roughly corresponds to the outer boundary of the central sensor portion (e.g., a transition boundary determined by relative rod and cone densities); Fig 2 col 2 lines 5-23 the peripheral area has high rod density).
Perez and Poulsen are analogous art as they each pertain to head mounted display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the peripheral vision field portion of Poulsen. The motivation would have been in order to provide more sensitivity at relatively low levels of illumination (Poulsen col 2 lines 28-31) and enhanced sensory input provided by the peripheral retina portion of the eye, to at least partly compensate for effects of macular degeneration (Poulsen col 4 line18-23).

Regarding Claim 29 (Currently Amended), Perez teaches the display system of Claim 21. However, Perez appears not to expressly teach the lighting condition comprises a scotopic lighting condition, and under the scotopic lighting condition, the location of the user’s eye to which the light is projected is in a range from 15 to 20 degrees off from the fovea. 
Poulsen teaches a head-mounted display (col 6 line 2) wherein under a scotopic lighting condition (Poulsen suggests use of the arrangement for low light conditions; col 4 lines 22-23 nighttime lighting conditions), the projected light location is in a range from 15 to 20 degrees off from the fovea (Fig 5A col 6 lines 39-41 the center of the central image is shifted outward to or beyond the boundary 305a but within the circle 308b; Fig 1 col 2 lines 4-4 define 305a-305b as a near periphery area comprising 9-30 degrees off from the fovea; Poulsen’s range thus reads on the claim limitation).
Perez and Poulsen are analogous art as they each pertain to head mounted display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the peripheral vision field portion of Poulsen to provide the lighting condition comprises a scotopic lighting condition, and under the scotopic lighting condition, the location of the user’s eye to which the light is projected is in a range from 15 to 20 degrees off from the fovea. The motivation would have been in order to provide more sensitivity at relatively low levels of illumination (Poulsen col 2 lines 28-31) and enhanced sensory input provided by the peripheral retina portion of the eye, to at least partly compensate for effects of macular degeneration (Poulsen col 4 line 18-23).

Regarding Claim 30 (Currently Amended), Perez teaches the display system of Claim 21. However, Perez appears not to expressly teach the lighting condition comprises a scotopic lighting condition, and under the scotopic lighting condition, the location of the user’s eye to which the light is projected is in a range from 25 to 35 degrees off from the fovea. 
Poulsen teaches a head-mounted display (col 6 line 2) wherein under a scotopic lighting condition (Poulsen suggests use of the arrangement for low light conditions; col 4 lines 22-23 nighttime lighting conditions), the projected light location is in a range from 25 to 35 degrees off from the fovea (Fig 5A col 6 lines 39-41 the center of the central image is shifted outward to or beyond the boundary 305a but within the circle 308b; Fig 1 col 2 lines 4-4 define 305a-305b as a near periphery area comprising 9-30 degrees off from the fovea; Poulsen’s range thus reads on the claim limitation).
Perez and Poulsen are analogous art as they each pertain to head mounted display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the peripheral vision field portion of Poulsen to provide the lighting condition comprises a scotopic lighting condition, and under the scotopic lighting condition, the location of the user’s eye to which the light is projected is in a range from 25 to 35 degrees off from the fovea. The motivation would have been in order to provide more sensitivity at relatively low levels of illumination (Poulsen col 2 lines 28-31) and enhanced sensory input provided by the peripheral retina portion of the eye, to at least partly compensate for effects of macular degeneration (Poulsen col 4 line 18-23).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Poulsen (U.S. Patent 10241350 B1) and further in view of Barclay et al. (U.S. Patent Application 20160008625 A1, hereinafter “Barclay”).

Regarding Claim 27 (Previously Presented), Perez as modified teaches the display system of Claim 26. However, Perez as modified appears not to expressly teach wherein the scotopic lighting condition of the environment has a luminance from 10-5 cd/m2 to 10-6 cd/m2.
Barclay teaches scotopic lighting condition ranges wherein the scotopic lighting condition of the environment has a luminance from 10-5 cd/m2 to 10-6 cd/m2 (par 0005 scotopic light level range is taught as being 10-6 – 10-2 cd/m2).
Perez Poulsen and Barclay are analogous art as they each pertain to systems relating to light projection to the eye. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez/Poulsen with the inclusion of the scotopic light level range of Barclay. The motivation would have been in order to provide treatment for diabetic retinopathy, preferably with light having a wavelength which corresponds to the scotopic sensitivity of the eye (par 0003).

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Kane et al. (U.S. Patent Application 20110175925 A1, hereinafter “Kane”) and further in view of Border et al. (U.S. Patent Application 20160131912 A1, hereinafter “Border”).

Regarding Claim 31 (Currently Amended), Perez teaches the display system of Claim 21. However, Perez appears not to expressly teach the lighting condition comprises a mesopic lighting condition, and under the mesopic lighting condition, the location of the user’s eye to which the light is projected is based at least in part on time spent in the mesopic lighting condition. 
Kane teaches wherein the lighting condition comprises a mesopic lighting condition, and under the mesopic lighting condition, the 2) and history can be compared to visual response for mesopic vision, including adaptation versus time (FIG. 4), to produce a time-dependent brightness adaptation factor (FL). That in turn is input for determining the appropriate projected color corrections (step 275) provided at different times).
Perez and Kane are analogous art as they each pertain to projection display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the projected light change based on time spent in the mesopic lighting condition of Kane. The motivation would have been in order to provide projected intensities compensating for the required mesopic adaptation time.
Perez as modified appears not to expressly teach the projected light location is based at least in part on time spent in the mesopic lighting condition.
Border teaches the location of the user’s eye to which the light is projected is based at least in part on time spent in the mesopic lighting condition (par 0585 transition [mesopic] zone from cones to rods for primary sensitivity. Color perception becomes non-linear as the red cones lose sensitivity faster than blue and green. Contrast perception is reduced due to flattening response to changes in brightness. Focus sharpness also begins to reduce with larger pupils, especially in older eyes that aren't as capable of adapting freely. Viewability is improved by increasing font and object sizes for legibility. Such projected object size changes imply changes in the locations of the projected light forming the object.).
Perez Kane and Border are analogous art as they each pertain to projection display systems. It would have been obvious to a person of ordinary skill in the art to modify the system with projected light change based on time spent in the mesopic lighting condition of Perez/Kane with the inclusion of the projected light location change based on mesopic lighting of Border to provide the lighting condition comprises a mesopic lighting condition, and under the mesopic lighting condition, the location of the user’s eye to which the light is projected is based at least in part on time spent in the mesopic lighting condition. The motivation would have been in order to provide projected images which will improve perception over the required mesopic adaptation time.

Regarding Claim 33 (Previously Presented), Perez as modified teaches the display system of Claim 31, wherein the system is configured to determine whether cones or rods dominate in the user's eye based at least in part on the time spent in the mesopic lighting condition (Kane par 0070 Fig 1 the projector 100 can determine the level or luminance of ambient light, the level or luminance of the display light, the history of these illumination levels as experienced since the projector 100 was turned on, or the illumination level history since the current image display event began. Such illumination level results can then be provided to visual adaptation estimation step 270, and the light level magnitudes (for example in cd/m2) and history can be compared to visual response for mesopic vision, including adaptation; Fig 4 par 0032 the comparison provides determination of where the user’s eye is on the adaptation curve; e.g. normal brightness adaptation to sudden darkness occurs in two phases, where above the rod-cone break 315, vision perception is dominated by the more sensitive cones, and below the rod cone break 315, the low light sensitive rods dominate, dependent on the time spent in the adaptation or mesopic lighting condition).
Perez Border and Kane are analogous art as they each pertain to projection display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez/Border with the inclusion of the projected light change based on time spent in the mesopic lighting condition of Kane. The motivation would have been in order to provide projected intensities compensating for the required mesopic adaptation time.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Kane et al. (U.S. Patent Application 20110175925 A1, hereinafter “Kane”) and further in view of Border et al. (U.S. Patent Application 20160131912 A1, hereinafter “Border”) and Donnerhacke et al. (U.S. Patent Application 20060238704 A1, hereinafter “Donnerhacke”)

Regarding Claim 32 (Previously Presented), Perez as modified teaches the display system of Claim 31. However, Perez as modified appears not to expressly teach
wherein the mesopic lighting condition of the environment has a luminance from 10-3 cd/m2 to 100.5 cd/m2.
Donnerhacke teaches wherein the mesopic lighting condition of the environment has a luminance from 10-3 cd/m2 to 100.5 cd/m2 (par 0002 mesopic range is taught to be 0.0032-32 cd/m2, overlapping and thus reading on the range of the claim limitation).
Perez Kane Border and Donnerhacke are analogous art as they each pertain to projection display systems. It would have been obvious to a person of ordinary skill in the art to modify the system with projected light change based on time spent in the mesopic lighting condition of Perez/Kane/Border with the inclusion of the mesopic lighting range of Donnerhacke. The motivation would have been in order to provide a method and apparatus for combining the mesopic vision testing with adaptive optics to determine a subject's mesopic vision (Donnerhacke par 0013).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Kane et al. (U.S. Patent Application 20110175925 A1, hereinafter “Kane”) and further in view of Border et al. (U.S. Patent Application 20160131912 A1, hereinafter “Border”) and Didyk et al. (U.S. Patent Application 20130207951 Al, hereinafter “Didyk”). 

Regarding Claim 34 (Currently Amended), Perez as modified teaches the display system of Claim 31, wherein the location of the user’s eye to which the light is projected is based on a operating zone in the user's eye (Border par 0580 The operating zone of the human eye is then determined based on the combined brightness and the known sensitivity of the human eye as shown in FIG. 125. Attributes of the image (e.g. color balance, contrast, color of objects, size of text) are then adjusted to improve viewability in correspondence to the determined operating zone). 
However, Perez as modified appears not to expressly teach wherein the location of the user’s eye to which the light is projected is based on the projected light location's density of cones when the cones dominate in the user's eye.
Didyk teaches wherein the location of the user’s eye to which the light is projected is based on the projected light location's density of cones when the cones dominate in the user's eye (par 0070 test luminance range of below 1000 cd/m2 [under a generally photopic lighting condition]; par 0026 the subimage details are consistently projected to predictable locations of the fovea region, which features the highest density of cone photoreceptors in the retina).
Perez Kane Border and Didyk are analogous art as they each pertain to projected display systems. It would have been obvious to a person of ordinary skill in the art to modify the system Perez/Kane/Border with the inclusion of the projected light location at the eye location of the highest density of cones of Didyk. The motivation would have been in order to provide a method and device for enhancing the perception of digital images having fine spatial details (Didyk par 0009 par 0338).

Regarding Claim 35 (Previously Presented), Perez as modified teaches the display system of Claim 31. However, Perez as modified appears not to expressly teach wherein the portion of the user's vision field comprises the central region.
Didyk teaches wherein the portion of the user's vision field comprises the central region (par 0070 test luminance range of below 1000 cd/m2 [under a generally photopic lighting condition]; par 0026 in such conditions the subimage details are consistently projected to predictable locations of the fovea region, which features the highest density of cone photoreceptors in the retina).
Perez Kane Border and Didyk are analogous art as they each pertain to projected display systems. It would have been obvious to a person of ordinary skill in the art to modify the system Perez/Kane/Border with the inclusion of the projected light location at a central eye location of Didyk. The motivation would have been in order to provide a method and device for enhancing the perception of digital images having fine spatial details (Didyk par 0009 par 0338).

Regarding Claim 36 (Currently Amended), Perez as modified teaches the display system of Claim 31. However, Perez as modified appears not to expressly teach wherein the location of the user’s eye to which the light is projected is in a range from 0 to 5 degrees off from the fovea.
Dydik teaches wherein the location of the user’s eye to which the light is projected is in a range from 0 to 5 degrees off from the fovea (par 0070 test luminance range of below 1000 cd/m2 [under a generally photopic lighting condition]; par 0026 in such conditions the subimage details are consistently projected to predictable locations of the fovea region [0 degrees off of the fovea region], which features the highest density of cone photoreceptors in the retina).
Perez Kane Border and Didyk are analogous art as they each pertain to projected display systems. It would have been obvious to a person of ordinary skill in the art to modify the system Perez/Kane/Border with the inclusion of the projected light location at a fovea location of Didyk. The motivation would have been in order to provide a method and device for enhancing the perception of digital images having fine spatial details (Didyk par 0009 par 0338).

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Kane et al. (U.S. Patent Application 20110175925 A1, hereinafter “Kane”) and further in view of Border et al. (U.S. Patent Application 20160131912 A1, hereinafter “Border”) and Poulsen (U.S. Patent 10241350 B1).

Regarding Claim 37 (Currently Amended), Perez as modified teaches the display system of Claim 31, wherein the location of the user’s eye to which the light is projected is based on a operating zone of the user's eye (Border par 0580 The operating zone of the human eye is then determined based on the combined brightness and the known sensitivity of the human eye as shown in FIG. 125. Attributes of the image (e.g. color balance, contrast, color of objects, size of text) are then adjusted to improve viewability in correspondence to the determined operating zone).
However, Perez as modified appears not to expressly teach the location of the user’s eye to which the light is projected is based on the projected light location's density of cones when the cones dominate in the user's eye.
Poulsen teaches a head-mounted display (col 6 line 2) wherein t the location of the user’s eye to which the light is projected is based on the projected light location's density of rods of the user's eye when the rods dominate the user's eye (Poulsen suggests use of the arrangement for low light conditions; col 4 lines 22-23 nighttime, scotopic lighting conditions in which rods dominate; col 4 lines 31-35 the peripheral optical elements [in e.g. eyewear Fig 15 col 5 line 66] are arranged so as to direct light emanating from a central portion of the visual field onto … the peripheral retina portion of … the retina of a human eye; col 6 lines 31-36 Fig 5A the outermost circle 305a roughly corresponds to the outer boundary of the central sensor portion (e.g., a transition boundary determined by relative rod and cone densities); Fig 2 col 2 lines 5-23 the peripheral area has high rod density).
Perez Kane Border and Poulsen are analogous art as they each pertain to head mounted display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez/Kane/Border with the inclusion of the projected light location at the eye location of the highest density of rods of Poulsen. The motivation would have been in order to provide more sensitivity at relatively low levels of illumination (Poulsen col 2 lines 28-31) and enhanced sensory input provided by the peripheral retina portion of the eye, to at least partly compensate for effects of macular degeneration (Poulsen col 4 line18-23).

Regarding Claim 38 (Previously Presented), Perez as modified teaches the display system of Claim 31. However, Perez as modified appears not to expressly teach wherein the portion of the user's vision field comprises the peripheral region.
Poulsen teaches a head-mounted display (col 6 line 2) wherein the portion of the user's vision field comprises the peripheral region (Poulsen suggests use of the arrangement for low light conditions; col 4 lines 22-23 nighttime, scotopic lighting conditions in which rods dominate; col 4 lines 31-35 the peripheral optical elements [in e.g. eyewear Fig 15 col 5 line 66] are arranged so as to direct light emanating from a central portion of the visual field onto … the peripheral retina portion of … the retina of a human eye; col 6 lines 31-36 Fig 5A the outermost circle 305a roughly corresponds to the outer boundary of the central sensor portion (e.g., a transition boundary determined by relative rod and cone densities); Fig 2 col 2 lines 5-23 the peripheral area has high rod density).
Perez Kane Border and Poulsen are analogous art as they each pertain to head mounted display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez/Kane/Border with the inclusion of the peripheral vision field portion of Poulsen. The motivation would have been in order to provide more sensitivity at relatively low levels of illumination (Poulsen col 2 lines 28-31) and enhanced sensory input provided by the peripheral retina portion of the eye, to at least partly compensate for effects of macular degeneration (Poulsen col 4 line18-23).

Regarding Claim 39 (Currently Amended), Perez as modified teaches the display system of Claim 31. However, Perez as modified appears not to expressly teach wherein the location of the user’s eye to which the light is projected is in a range from 15 to 20 degrees off from the fovea.
Poulsen teaches a head-mounted display (col 6 line 2) wherein under a scotopic lighting condition (Poulsen suggests use of the arrangement for low light conditions; col 4 lines 22-23 nighttime lighting conditions), the location of the user’s eye to which the light is projected is in a range from 15 to 20 degrees off from the fovea (Fig 5A col 6 lines 39-41 the center of the central image is shifted outward to or beyond the boundary 305a but within the circle 308b; Fig 1 col 2 lines 4-4 define 305a-305b as a near periphery area comprising 9-30 degrees off from the fovea; Poulsen’s range thus reads on the claim limitation).
Perez Kane Border and Poulsen are analogous art as they each pertain to head mounted display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez/Kane/Border with the inclusion of the projected light location is in a range from 15 to 20 degrees off from the fovea of Poulsen. The motivation would have been in order to provide more sensitivity at relatively low levels of illumination (Poulsen col 2 lines 28-31) and enhanced sensory input provided by the peripheral retina portion of the eye, to at least partly compensate for effects of macular degeneration (Poulsen col 4 line 18-23).

Regarding Claim 40 (Currently Amended), Perez as modified teaches the display system of Claim 31. However, Perez as modified appears not to expressly teach wherein the location of the user’s eye to which the light is projected is in a range from 25 to 35 degrees off from the fovea.
Poulsen teaches a head-mounted display (col 6 line 2) wherein under a scotopic lighting condition (Poulsen suggests use of the arrangement for low light conditions; col 4 lines 22-23 nighttime lighting conditions), the location of the user’s eye to which the light is projected is in a range from 25 to 35 degrees off from the fovea (Fig 5A col 6 lines 39-41 the center of the central image is shifted outward to or beyond the boundary 305a but within the circle 308b; Fig 1 col 2 lines 4-4 define 305a-305b as a near periphery area comprising 9-30 degrees off from the fovea; Poulsen’s range thus reads on the claim limitation).
Perez Kane Border and Poulsen are analogous art as they each pertain to head mounted display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez/Kane/Border with the inclusion of the peripheral vision field portion of Poulsen. The motivation would have been in order to provide more sensitivity at relatively low levels of illumination (Poulsen col 2 lines 28-31) and enhanced sensory input provided by the peripheral retina portion of the eye, to at least partly compensate for effects of macular degeneration (Poulsen col 4 line 18-23).

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Independent claim 21 recites a head-mounted display system that includes "one or more capture devices configured to capture a lighting condition of the environment," in which the head-mounted display system is configured to project light to a location of the user's eye so as to present image content to a portion of the user's vision field based at least in part on the lighting condition of the environment." 
“In rejecting claim 21, the Office looks to Perez for those features. In particular, the Office identifies a head mounted display device 2 of Perez and alleges that the "room facing video camera 113" of the device 2 corresponds to the claimed "one or more capture devices." See Office Action at p. 4. The Office further looks to paragraph 66 of Perez as disclosing the claimed projection of light to a location of a user's eye. See Office Action at p. 5. Applicant respectfully disagrees. The cited portion of Perez fails to disclose projecting light to a location of a user's eye "based at least in part of a lighting condition of the environment" as captured by the room facing video camera 113. 
“Paragraph 66 of Perez discloses, in part: 

The above-described system will be configured to insert a virtual image into the field of view of a user so that the virtual image replaces the view of a real world object. Alternatively, the virtual image can be inserted without replacing the image of a real world object. In various embodiments, the virtual image will be adjusted to match the appropriate orientation, size and shape based on the object being replaced or the environment for which the image is being inserted into. In addition, the virtual image can be adjusted to include reflectivity and shadows. In one embodiment, head mounted display device 12, processing unit 4 and hub computing device 12 work together as each of the devices includes a subset of sensors that are used to obtain the data for determining where, when and how to insert the virtual images. 

“Although Perez discloses inserting a virtual image into the field of view of a user, there is no disclosure that such insertion is "based at least in part of a lighting condition of the environment," much less a lighting condition as capture by the room facing video camera 113. While the examiner points to Perez's assertion that the virtual image can be "adjusted to match the appropriate orientation, size and shape based on...the environment for which the image is being inserted into" and that the virtual image can be adjusted "to include reflectivity and shadows," there is no disclosure or suggestion in Perez that the "environment" on which the adjustment is made includes a "lighting condition." Furthermore, although Perez discloses a "subset of sensors" are used "to obtain the data for determining where, when and how to insert the virtual images," there is no disclosure or suggestion in Perez that such data includes a "lighting condition." Moreover, the Office has not shown that the environment information or the data of the sensors is obtained from the room facing video camera 113, which the Office alleges corresponds to the claimed capture device. 
“For at least the foregoing reason, the Office has failed to show that Perez teaches each and every feature of independent claim 21. Accordingly, the rejection of claim 21 should be withdrawn.”
Examiner respectfully disagrees, and submits that the room facing cameras 113 of Perez par 0042 and Figs 2,3 are video cameras, which inherently obtain environment information directly comprising lighting conditions of the environment they are directed toward. Perez discloses inserting a virtual image into the field of view of a user, the insertion based at least in part of a lighting condition of the environment, including a lighting condition as captured by the room facing video camera 113. For instance, Perez par 0109 teaches that objects may themselves emit light pulses directed to the head mounted display to indicate to the display that the object is of interest and that the portion of the display including the object should be highlighted; the front facing video cameras would capture this lighting condition [par 0061 Processing unit 4, the components of which are depicted in FIG. 3, will receive the sensory information from head mounted display device 2… based on that information, processing unit 4 will determine where and when to provide a virtual image to the user] and forward the images to the processor [par 0062] for use in generating [par 0066] the highlighted image [par 0142].
Further, additional sensors/capture devices are provided in the system [paras 0068, 0072, etc.] or indeed on the HMD itself [par 0108, etc.] which use structured light or pulsed light time of flight to measure objects distances, shapes, orientations, etc., based upon which the processor calculates image content to be projected, to a portion of the user's vision field, the display size, orientation, location, etc. based at least in part on the lighting conditions in the environment measured by those additional sensors/capture devices.
Given the generality of the limitation “a lighting condition of the environment”, Examiner submits the disclosures of Perez clearly and reasonably read on the limitations of the current claim language. As such the rejection of Claim 21 is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624